DETAILED ACTION

Response to Amendment

	Amendments and response received 12/27/2021 have been entered. Claims 1, 5-8, 11, 15-18 and 21-26 are currently pending in this application. Claim 1, 5-7, 11, and 15-17 have been amended and claims 2-4, 9-10, 12-14 and 19-20 canceled by this amendment. Claims 21-26 have been newly added. Amendments and response are addressed hereinbelow.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1, 5-8, 11, 15-18 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a method for correcting an error in image printing comprising receiving a reference digital image, receiving a digital image acquired from a printed image of the reference image, estimating, based on anchor features of the printed digital image, the error in the printed image by training a neural network to detect the error in the one or more regions, and wherein training the neural network comprises producing multiple version of the reference digital image having respective errors, and correcting an estimated error in a subsequent digital image to be printed.

Further, the examiner failed to find A method for correcting an error in image printing, the method comprising: receiving a reference digital image (RDI); selecting, based on a predefined selection criterion, one or more regions in the RDI that are suitable for use as anchor features for sensing the error; receiving a digital image (DI) acquired from a printed image of the RDI, and identifying the one or more regions in the DI; estimating, based on the anchor features of the DI, the error in the printed image, wherein the error comprises at least one of: (a) a shift of a given pattern of the printed image relative to a position of the given pattern in the RDI, (b) a missing pattern, (c) a non-uniform thickness of a pattern in the printed image, (d) a non- uniform width of the pattern in the printed image, (e) a deviation in a profile of one or more colors of the printed image, and (f) a deviation in a linearity of one or more colors of the printed image.
The closest prior art, Wenchung Wu et al (US 20090185204 A1), teaches detecting and correcting printing system print quality defects that allows defects to be corrected based on an analysis of image data collected over time, across many images. Detected print quality defects may be used to support one or more rendered image color correction interpolation techniques, that result in updates to one or more printing system device dependent color correction LUTs, development/refinement of one or more color correction matrix transformations and/or development/refinement of one or more color correction polynomial fittings. The prior art fails to teach training the neural network comprises producing multiple version of the reference digital image having respective errors, estimating, based on the anchor features of the DI, the registration error in the printed image, by estimating, in at least one of the regions of the DI, a color-to-color (CTC) registration error between the first and second colors, or estimating, based on the anchor features of the DI, the error in the printed image, wherein the error comprises at least one of: (a) a shift of a given pattern of the printed image relative to a position of the given pattern in the RDI, (b) a missing pattern, (c) a non-uniform thickness of a pattern in the printed image, (d) a non- uniform width of the pattern in the printed image, (e) a deviation in a profile of one or more colors of the printed image, and (f) a deviation in a linearity of one or more colors of the printed image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 12, 2022